DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to detecting and measuring whether a complex is formed between at a protein (NS1) and antibody and whether a complex is formed between at a protein (NS1)-thrombin-prothrombin and antibody in a test sample, and comparing the measurement, without significantly more. The recited mental processes of detecting, measuring, and comparing are directed to judicial exceptions of that are not integrated into a practical application, see MPEP § 2106.04(a)(2)III.A. 
Therefore, the claims are directed to an abstract idea in Step 2A of the Subject Matter Eligibility Test for Products and Processes. 
The claims are next analyzed to determine whether the claims recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the instant case, detecting dengue virus by NS1 and antibody interaction along with detecting NS1- prothrombin-thrombin antibody complexes is 
Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of detecting a resulting Ab complexes. The additional claims use additional elements known in the art, for claim 2, the complexes are known in DENV serum, see Table 2, for claims 3, 4, and 18, antibodies were used to detect, for claim 6, serum samples were used, for claims 7 and 8, samples were from humans (mammals), and for 11, ELISA was used (all from Materials and Methods). For claim 9, it is from the secreted NS1 (Summary). 
Therefore, the claims are directed to a judicial exception without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It was amended to delete the claim from that it depends 
Claims 2, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the Group B and C are to be used to evaluate the state of infection or if this is the level of severity. While the claims do not lack antecedent basis per se, there is a lack of connection between the evaluation and the group that the sample belongs in. Thus, it is not clear if this is one example of evaluation or if the groups refer to something else.
Claims 11-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims must be drawn to one statutory class. Here, claim 11 drawn to a device appears to also recite a method limitation in the wherein clause for evaluating the severity of infection. 
Thus, it is not clear if it contains both a product and a method. The claim is treated as a product claim for purposes of examination comprising the first and second detection units. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims all require evaluating the severity of the DEV infection. 
From the PGPub [0017] As used herein, the term "severity" means the level or intensity of distressing condition, symptom, or a group of symptoms.
The use of level or intensity imply a gradation of symptoms. 
There is no teaching in the specification as to the evaluating a range of intensities or levels that are severe. The prior art Lin et al. (Journal of Infection Volume 64, Issue 3, March 2012, Pages 325-334) as discussed above and below, teach recognizing to two bindings (see Table 2). There is no teaching of levels or intensity. 
For claim 4, no Ab is described that detects the complex.   Only an antibody that detects thrombin (Experimental Methods section). 
For claims 9, 16, and 20, Lin et al. teaches that it is secreted NS1 (Summary). There is no teaching of membrane associated NS1 that is detected or that works in the assay of device. 
Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). 
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

Thus, the specification fails to describe who to recognize or evaluate the severity of the infection or what level is required to determine it, there is no teaching how the membrane bound NS1 functions or can function, and there is no description of an antibody that binds the complex. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (Journal of Infection Volume 64, Issue 3, March 2012, Pages 325-334).
Lin et al. (Journal of Infection Volume 64, Issue 3, March 2012, Pages 325-334) that teach that NS1-Ab and NS1-thrombin complex-Ab are detected and used in the art, see Figure 1a and 1c, Table 2, and materials and methods).
	The device only requires the components of the kit as discussed above in the 112b rejection.
For claim 12, the complexes are known in DENV serum, see Table 2, for claims 13 and 14, samples were from humans (mammals), for claim 18, antibodies were used to detect, serum samples were used, (all from Materials and Methods). For claim 16 and 20, it is from the secreted NS1 (Summary). For claim 17, a kit is the parts used to perform the assay as done in the prior art reference.
Thus, Lin et al. anticipate the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648